OPINION OF THE COURT
McKEE, Circuit Judge.
Jennifer Magoni-Detwiler appeals the dismissal of her amended complaint in the suit she brought against numerous defendants after she was denied unemployment compensation. For the reasons that follow, we will affirm.
In his thoughtful and well reasoned Memorandum, Judge Robreno thoroughly explained why this complaint could not survive the defendants’ motion to dismiss. Since nothing need be added to the district court’s careful analysis, we will affirm substantially for the reasons set forth in that Memorandum.